Citation Nr: 0924796	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  94-17 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for chronic bronchitis 
with obstructive pulmonary disease (COPD), to include on the 
basis of exposure to radiation or to herbicides.

2.  Entitlement to service connection for polycythemia vera, 
to include on the basis of exposure to radiation or to 
herbicides.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The Veteran had active service from October 1965 through 
September 1968.  This appeal initially came before the Board 
of Veterans' Appeals (Board) from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, beginning in March 1992.  By a decision 
issued in July 1996, the Board denied the appeal.  

The Veteran appealed that determination to the United States 
Court of Appeals for Veterans Claims.  By a decision issued 
in May 1998, the Court affirmed the Board's denial of service 
connection for rheumatic fever and emphysema.  The Court 
vacated the Board's denials of service connection for chronic 
bronchitis with COPD, and for polycythemia.  The Board 
remanded the claims on appeal in September 1998 and in April 
2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its June 1998 Memorandum Decision, the Court noted that 
the Veteran had contended that polycythemia vera was caused 
by exposure to radiation during service.  However, because 
the RO had deferred the claim for service connection for 
polycythemia vera on the basis of exposure to radiation, the 
Board had addressed only the claim for service connection for 
polycythemia vera on a direct basis.  In an April 2003 rating 
decision, the RO denied the claim for service connection for 
polycythemia vera on the basis of exposure to radiation.  The 
Veteran disagreed in April 2003.  Although the RO issued 
supplemental statements of the case (SSOCS) in December 2008 
and in January 2009, those SSOCs addressed only the Veteran's 
disagreement with the denial of service connection for 
polycythemia vera on a direct basis.  The SSOCs did not 
address the claim that the disorder was due to exposure to 
ionizing radiation.  The Veteran is entitled to a statement 
of the case (SOC) addressing that claim.  Manlincon v. West, 
12 Vet. App. 238 (1999). 

The Veteran submitted a lengthy statement with several 
exhibits, including two videocassette recorder tapes and a 
cassette tape.  The Veteran indicated that he signed this 
statement in late September 2005.  The date of receipt of the 
statement and attached exhibits is not indicated in the 
claims file.  However, as no SOC addressing this claim has 
been issued, the Veteran's statement, including a news report 
about radiation and a news report about military bases that 
previously had nuclear materials, reflects his continued 
disagreement with the denial on that basis.  The Veteran must 
be advised of the evidence required to establish service 
connection based on direct connection to exposure to 
radiation.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. 
Cir. 1994).

The Veteran has submitted a tape of a dictation by a 
provider, identified as a physician, Dr. Barbara S.  There 
are no clinical records from Dr. S. associated with the 
claims file, although the copy of the dictation, in cassette 
form, and as transcribed by the Veteran, is of record.  
Clinical records from Dr. S., and any other treating or 
examining provider identified by the Veteran, MUST be sought.  

In this statement, the Veteran alleges that he was assigned 
to locations where nuclear warheads were stored and that he 
was exposed to radiation while stationed with Battery B, 2nd 
Battalion, 52nd Artillery, Homestead Air Force Base, Georgia.  
The Veteran contends that there was a radiation leak at that 
facility in late June 1967 or early July 1967.  The Veteran 
asked that the RO search for the incident report of this 
radiation leak.  The Veteran noted that the radiation leak 
was in equipment assigned to Battery C. but the Veteran was 
assigned to assist in clean-up.  The Veteran contends that, 
as this was an accident rather than a planned or anticipated 
exposure to ionizing radiation, he was not issued a dosimetry 
badge.  

The Veteran has further alleged that he was exposed to 
radiation while on temporary duty (TDY) at White Sands, New 
Mexico.  The Veteran contends that his pay records would 
reflect that he received hazardous duty pay.  He requested 
that the RO search for records which would show that he was 
paid at the hazardous duty rate.

The Veteran seeks service connection for the claimed 
disorders as due to exposure to herbicides.  The Veteran 
contends, in a September 2005 statement, that he was 
stationed in Vietnam for a period of one month in 1968.  The 
Veteran's service personnel records should be obtained, and 
any other records deemed relevant if identified by the 
Veteran.  The Veteran should be asked to identify the group 
he states he was a part of when the group was assigned to go 
to Vietnam, to include whether the group included his unit or 
what units the members of the group were drawn from.  Then, 
the records of that group or the higher command should be 
obtained for the approximate time period the Veteran 
indicates he was in Vietnam.

The Board notes that the Veteran contended, in a July 2002 
statement, that the length of time elapsed following the 
Court's 1998 decision and further VA action had been too 
long.  However, the Veteran did not raise until 2005 his 
contention that he was exposed to herbicides when he was 
stationed in Vietnam temporarily for one month in 1967 or 
1968, and that his claims should be granted on the basis of 
that exposure.  The Veteran also provided additional 
information about his possible exposure to ionizing radiation 
following a leak involving products contaminated by exposure 
to nuclear material.  The Veteran has indicated that he could 
not provide these details earlier in the claim because the 
information was classified and he had not been advised that 
it had become unclassified.  

The Board understands the Veteran contention that his claims 
should be adjudicated as quickly as possible.  However, the 
claims for service connection on the various bases, 
especially on the basis of exposure to herbicides and 
radiation, must be decided together with the claims for 
service connection on any basis.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision cannot be rendered unless both issues 
have been considered).  The intertwined claims require 
further development.

Accordingly, the case is REMANDED for the following action:

1.  An additional letter notifying the Veteran 
of VA's duties to assist and notify him should 
be issued.  The letter should notify the 
Veteran of the information and evidence 
necessary to substantiate his claims of 
service connection, including the claims for 
service connection for chronic bronchitis and 
chronic obstructive pulmonary disease on the 
basis of exposure to herbicides and the claim 
for service connection for polycythemia vera 
on the basis of exposure to ionizing radiation 
and exposure to herbicides.  Combee v. Brown, 
34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  
Advise the Veteran to submit any evidence he 
has of his exposure to ionizing radiation, any 
evidence he has that he was in Vietnam on TDY, 
and any written medical opinion that the 
alleged exposure(s) is etiologically related 
to either claimed disorder.  

2.  Request that the National Personnel 
Records Center obtain the Veteran's service 
personnel and administrative records.  If no 
personnel records are located, the service 
department should be asked to search for 
records of the Veteran's orders or records of 
his unit for assignments to determine whether  
ad when he was assigned to White Sands, New 
Mexico or Vietnam.  If these records do not 
confirm that the Veteran was assigned to 
temporary duty in Vietnam or at White Sands, 
New Mexico, the Veteran has requested that 
payroll records be obtained.

3.  Request that the service department review 
records of Homestead Air Force Base, Florida, 
such a base log books, or special records 
which would disclose whether there was any 
leak of fluid or other materials which may 
have been contaminated by fluid or other 
material contaminated by nuclear materials, to 
include radiation, at that base in 1967.  If 
the service department has no record which 
would disclose whether that an any accident 
with nuclear materials or ionizing radiation 
in 1967, the service department should be 
requested to advise VA as to what agency might 
have such records.  

4.  Advise the Veteran of the results of all 
evidence or information obtained with respect 
to the claim for service connection for 
bronchitis and polycythemia vera on the basis 
of exposure to ionizing radiation, or 
herbicides.  

5.  Request records from Dr. B.S., identified 
in the record as having seen the Veteran in 
2002.  The Veteran states that VA referred the 
Veteran to Dr. S.  However, if VA is unable to 
finds its address or location information for 
Dr. S., the Veteran should be asked to provide 
a current address.  

The Veteran should be afforded the opportunity 
to identify any other non-VA provider whose 
records might be relevant but are not yet a 
part of the record.  For each identified 
provider, the Veteran should provide an 
address or submit the records.  Records should 
be sought from each identified provider.

6.  If the RO or Veteran obtains or identifies 
any evidence which assists the Veteran to 
support either claim, afford the Veteran any 
additional assistance as directed by any 
contacted agency, or under 38 C.F.R. § 3.311, 
if the criteria for such development are met.   

7.  After all development required to consider 
the facts of the case on each intertwined 
basis have been considered, the Veteran should 
be afforded VA examination as required to 
adjudicate the claim on each basis.  

8.  Thereafter, again consider each claim on 
appeal.  If the benefits sought on appeal 
remain denied, the Veteran and his 
representative, if any, should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.  
The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




